NO. 07-97-0487-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  OCTOBER 25, 2001

                         ______________________________


                       DANA MARIE CONTRERAS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 37,880-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                ON REMAND FROM COURT OF CRIMINAL APPEALS


       Following a remand from the Court of Criminal Appeals, we now affirm the judgment

of the trial court in this cause. The procedural history underlying this opinion began when

this court reversed the judgment of the trial court on rehearing. Contreras v. State, 998
S.W.2d 656 (Tex.App.–Amarillo 1999). Subsequently, the Court of Criminal Appeals
granted the State’s petition for review and, thereafter, reversed and remanded the case

back to this court. Contreras v. State, No. 1682-99 (Tex.Crim.App. 2001).


       A detailed factual summary was set out in both the cases cited above, so our

discussion will be limited to facts only as they become relevant to our decision. The issue

centers around the fact that appellant was not taken to the police department from the

crime scene until 45 to 50 minutes after the police arrived. The ultimate holding of the

Court of Criminal Appeals is that the 45-minute delay in taking appellant to the police

station cannot be construed as unnecessary.1 Specifically, the Court of Criminal Appeals

deemed the 45-minute delay as “de minimis” and “necessary.” In reaching its decision, that

court reasoned that law enforcement was engaged in “trying to save the victim’s life,”

investigating the stabbing, and securing the scene. The Court of Criminal Appeals

believed that six officers, paramedics, Amarillo Medical Services, and the Fire Department

were “necessary” in order to properly carry out the listed tasks.


       Thus, under these circumstances, “unnecessary delay” is not present, and the

judgment of the trial court is affirmed.



                                                 John T. Boyd
                                                  Chief Justice
Publish.




       1
        Determinations of what constitutes “unnecessary delay” fall within the realm of
section 52.02(a)(2) of the Texas Family Code and are determined on a case-by-case basis.


                                             2